Citation Nr: 0706815	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
shortness of breath (shortness of breath), to include as a 
result of exposure to herbicides.

2.  Entitlement to service connection for chronic fatigue, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for onychomycosis, 
claimed as foot problems (foot problems).

4.  Entitlement to service connection for headaches, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  That decision denied the claims of 
entitlement to service connection for shortness of breath, 
chronic fatigue, foot problems, headaches, and hemorrhoids.

The veteran testified at a hearing before the undersigned in 
March 2006.

The record raises the issue of entitlement to an increased 
rating for PTSD due to increased fatigue.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.



FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding an etiological relationship between shortness of 
breath and the appellant's active duty service.

2.  The competent evidence of record is against finding that 
the veteran suffers from an independent disorder manifested 
by chronic fatigue.

3.  The preponderance of the competent evidence is against 
finding an etiological relationship between hemorrhoids and 
the appellant's active duty service.


CONCLUSIONS OF LAW

1.  Shortness of breath was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  A chronic fatigue syndrome was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Hemorrhoids were neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability; and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice, 
including the applicable regulations, in August 2002 and 
January 2006 correspondence.  The claims were readjudicated 
in the October 2006 supplemental statement of the case 
(SSOC).  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that an SSOC that complies with applicable due 
process and notification requirements constitutes 
readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  Significantly, Mayfield also holds that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in August 2002, March 2006, and January 2006 
correspondence; and in the October 2006 SSOC, otherwise 
fulfills the provisions of 38 U.S.C.A. § 103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal is harmless because the evidence preponderates against 
appellant's claims, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

The Board recognizes that the veteran was not provided a VA 
examination for his claims of entitlement to service 
connection for shortness of breath, chronic fatigue, and 
hemorrhoids.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he had suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this 
finding, the Federal Circuit noted the arguments made by the 
Secretary that a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection.  Paralyzed Veterans of 
America, et al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that shortness of 
breath, chronic fatigue, and hemorrhoids were incurred as a 
result of his military service.  As will be more fully 
explained below, service medical records are devoid of 
evidence of pertinent complaints, treatment, or diagnoses, 
and there is no post-service evidence of any of these 
disorders for almost 30 years following his separation from 
active duty.  For these reasons, the Board finds that a 
medical opinion is not necessary to decide the claims, in 
that any such opinion could not establish that the claimed 
disabilities originated in service.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (explaining that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Further, in the absence of medical evidence suggestive of 
shortness of breath, chronic fatigue, or hemorrhoids in 
service or for approximately three decades thereafter, 
referral of this case for a VA opinion as to whether any 
disorder originated in service or within one year thereof 
would in essence place the reviewing physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which links the veteran's 
aforementioned disorders to his period of service would 
necessarily be based solely on any uncorroborated assertions 
by the appellant regarding his medical history.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In short, there is no 
suggestion, except by unsubstantiated allegation, that 
shortness of breath, chronic fatigue, or hemorrhoids may be 
associated with an established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the veteran's presumed in-service exposure to 
herbicides neither shortness of breath nor chronic fatigue is 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  Moreover, 
while an appellant is not precluded from proving that a 
disability resulted from in-service exposure to herbicides 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he 
had not specifically determined that a presumption of service 
connection was warranted.  See 68 Fed. Reg. 27, 630-41 (May 
20, 2003).

Accordingly, remanding the case to obtain a medical opinion 
regarding whether the veteran's shortness of breath or 
claimed chronic fatigue are etiologically related to service 
is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the statutory duties to assist the veteran and 
provide him notice, or the implementing regulations.  Hence, 
the Board finds that VA has fulfilled its VCAA obligations to 
the veteran.





The Claims

The veteran claims entitlement to service connection for 
hemorrhoids, shortness of breath, and chronic fatigue, the 
latter two disorders as a result of exposure to herbicides 
while serving in the Republic of Vietnam.  The RO denied 
these claims because the evidence of record fails to 
demonstrate that any of these disorders began during military 
service, or were caused by some event, injury, or experience 
in service, or are otherwise related to the veteran's period 
of active duty.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include 
shortness of breath or chronic fatigue.  38 C.F.R. 
§ 3.309(e).

The appellant is not precluded, however, from proving that 
his shortness of breath or chronic fatigue resulted from 
exposure to herbicides in service under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. §  3.303(d).  Combee.

Service medical records are negative for any evidence of 
shortness of breath, chronic fatigue, or hemorrhoids.  
Further, there is no contention that the veteran was treated 
for any such conditions in service.  Moreover, there is no 
post-service medical evidence of shortness of breath, chronic 
fatigue, or hemorrhoids until almost 30 years after service.  
Indeed, as to chronic fatigue, even a confirming diagnosis of 
a current independent disability is absent from the evidence 
of record.

None of the clinical treatment records on file suggests any 
relationship between the veteran's shortness of breath, 
chronic fatigue, or hemorrhoids and his period of service.  
There is no medical evidence suggesting that any of those 
conditions are etiologically related to service.  Although 
the appellant and his representative contend that they are 
related to service and, in the case of shortness of breath 
and chronic fatigue, specifically to exposure to herbicides, 
the record contains no probative medical or scientific 
evidence to support these contentions.  Further, there is no 
indication that either the appellant or his representative is 
qualified through education, training or experience to offer 
medical opinions.  Their statements as to medical causation 
therefore do not constitute competent medical evidence. 
 Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

As noted above, the Secretary of VA has determined, based on 
a National Academy of Science (NAS) report issued in January 
2003, that there is no positive association between exposure 
to herbicides and shortness of breath or chronic fatigue, and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630- 41 (May 
20, 2003).  Accordingly, there is no competent medical 
evidence linking either shortness of breath or chronic 
fatigue to herbicide exposure in service.  Therefore, 
presumptive service connection is not warranted for either 
the veteran's shortness of breath or chronic fatigue under 38 
U.S.C.A. § 1116, or under 38 C.F.R. § 3.309(e).

In summary, the evidence, when viewed as a whole, indicates 
that the veteran's shortness of breath, claimed chronic 
fatigue, and hemorrhoids did not originate in service, but 
rather originated many years after service, and bear no 
etiological relationship to service.  38 C.F.R. §§ 3.159, 
3.303.

In light of the evidence preponderating against the claims, 
the benefit-of-the-doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The claims of entitlement to service connection for shortness 
of breath, chronic fatigue, and hemorrhoids are denied.


ORDER

Entitlement to service connection for shortness of breath is 
denied.

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

In his original claim for service connection filed in July 
2002, the veteran reported that his foot problems had been 
treated at the Seattle, Washington, VA Medical Center (VAMC) 
on an ongoing basis since 1971.  Yet the RO neglected to 
procure any relevant VA treatment records before issuing its 
rating decision in November 2002.  Internal December 2002 
correspondence between VA personnel and the representative 
shows that the representative confirmed that the veteran had 
been treated at the Seattle VAMC.  It also suggests that the 
RO refrained from obtaining VA treatment records once it was 
surmised that these were older records and thus no longer 
stored at the Seattle VAMC itself.  At his March 2006 Board 
hearing, the veteran also testified to treatment at the 
Seattle VAMC for his foot problems and headaches within the 
prior 18 months to two years.  There is no indication in the 
claims file that VA attempted to procure any record of this 
more recent treatment, either, before readjudicating the 
veteran's claims in October 2006.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claims.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.  This is true regardless of whether or not records 
of the VA treatment history have been transferred from the 
originating VAMC.  On remand, the RO shall also afford the 
veteran VA medical examinations to both diagnose his foot 
problems and headaches and determine their relationships (if 
any) with military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran and 
his representative that the current 
record is devoid of medical evidence 
showing complaints, diagnoses, or 
treatment for foot problems for well over 
thirty years, and for headaches for over 
35 years, following service.  The RO 
should both invite the veteran and his 
representative to identify the location 
of any relevant medical records during 
this time period and provide VA with the 
necessary authorizations to associate 
this information with the record.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and his 
representative of this. 

2.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all 
records generated at any time since 
January 1971 by the Seattle, Washington, 
VAMC, including any reports, summaries, 
or other outpatient treatment 
documentation.  Regardless of any 
response received, the RO must attempt to 
secure all pertinent records including 
any records now stored at a Federal 
Records Depository.  If any of the 
pertinent records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because VA treatment records are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

3.  After completion of all of the above 
to the extent possible, the RO should 
make arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a medical examination by a 
dermatologist to ascertain the nature and 
etiology of any current onychomycosis.  
The claims folder is to be provided to 
the dermatologist for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the dermatologist should 
be accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the dermatologist must 
address whether the appellant currently 
suffers from a skin disorder of the feet, 
to include onychomycosis, and if so, 
whether it is at least as likely as not 
(i.e., is there a greater than 50/50 
chance) that the disorder is related to 
service.  For any opinion offered a 
complete rationale must be provided.

4.  After associating with the record all 
evidence of VA and non-VA treatment (to 
the extent possible), the appellant 
should also be afforded a VA examination 
of his headaches.  The examination is to 
be conducted by a board of two 
physicians, one of whom is to be a 
psychiatrist, with the other physician 
being a neurologist, preferably a 
neurologist who specializes in headache 
care.  The claims folder must be made 
available to the examiners.  The 
examiners should perform all testing 
necessary to determine the diagnosis and 
etiology of any current headaches.  Based 
on a review of the claims folder and 
examination of the appellant, the 
examiners must issue a joint opinion that 
responds to the following distinct 
queries:

a)  Is it at least as likely as not 
(i.e., is there a greater than 50/50 
chance) that complaints of headaches 
represent somatic symptoms of the 
veteran's current service-connected 
PTSD?

b)  Does the veteran's PTSD 
otherwise aggravate his headaches?

c)  Regardless of whether or not the 
examiners can differentiate the 
veteran's reported headaches from 
his PTSD, is it at least as likely 
as not that the headaches are 
independently related to service?

The examiners must provide a complete 
rationale for all opinions provided.

5.  The letters of notice of VA 
examinations mailed to the veteran should 
contain references to the relevant 
sections of 38 C.F.R. § 3.655 (2006).  A 
copy of all notifications must be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on a claim.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159.

8.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655.  A reasonable period 
of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).









 Department of Veterans Affairs


